Title: From Thomas Jefferson to Barnabas McShane, 28 June 1803
From: Jefferson, Thomas
To: McShane, Barnabas


          
            Sir
                     
            Washington June 28. 1803.
          
          Genl. John Armstrong of Cincinnati having paid the sum of 4 D. 75c for a friend of mine at my request, he desires me to place it in your hands to his credit. I have no means of doing this but in an Alexandria bank bill of 5. D. which I am in hopes you will be able either to exchange or pay away.—Accept my best wishes.
          
            Th: Jefferson
          
         